Case: 4:18-cr-00975-CDP-JMB Doc. #: 68 Filed: 05/10/19 Page: 1 of 3 PageID #: 321



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       Plaintiff,                             )
                                              )       CauseNo. 4:18-CR-975 RWS/JMB
v.                                            )
                                              )
Randy Hays                                    )
                                              )
       Defendant.                             )
                                              )

               DEFENDANT RANDY HAYS’ MEMORANDUM OF LAW IN
                   SUPPORT OF HIS MOTION FOR SEVERANCE

       COMES NOW, Defendant Randy Hays (hereinafter “Defendant”), by and through

counsel, and submits this Memorandum of Law in Support of his Motion for Severance.

                                        INTRODUCTION

       A court may order severance “if the joinder of offenses or defendants in an indictment, an

information or a consolidation for trial purposes appears to prejudice a defendant…” Fed. R.

Crim. P. 14(a). The defendant bears the burden of showing prejudice. See, e.g., United States v.

Souffront, 338 F.3d 809, 828 (7th Cir. 2003). According to the Ninth Circuit:

       The moving party must show a violation of one of his substantive rights by reason of the
       joint trial: 1) unavailability of full cross-examination, 2) lack of the opportunity to present
       an individual defense, 3) the denial of Sixth Amendment confrontation rights, 4) lack of
       separate counsel among defendants with conflicting interests, or 5) the failure to properly
       instruct the jury on the admissibility of evidence as to each defendant.

United States v. Douglass, 780 F.2d 1472, 1478 (9th Cir. 1986) (quoting United States v.

Escalante, 637 F.2d 1197 (9th Cir. 1980). Defendant’s argument for severance in this case

focuses on the lack of opportunity to present an individual defense based on the spillover effect

the individual text messages of other defendants will have on his case.
Case: 4:18-cr-00975-CDP-JMB Doc. #: 68 Filed: 05/10/19 Page: 2 of 3 PageID #: 322




                                          ARGUMENT

       In United States of America v. Baker, 98 F.3d 330 (8th Cir. 1996), Douglas Baker and his

co-defendant Leroy Wheeler were charged together, in one count, with aiding and abetting the

other in knowingly possessing ricin for use as a weapon. Baker appealed his conviction arguing

that he was prejudiced by the joinder because the jury heard evidence that was admissible only

against Wheeler. The Court held severance should have been granted because the prejudicial

and highly inflammatory evidence that the jury should not have considered against Baker and

that would not have been admissible if Baker had been tried along was admitted against Wheeler.

The Court stated “even though the issues and the evidence were relatively straight-forward, the

risk of substantial prejudice from the spillover effect of the conspiracy evidence and the

documents was too high to be cured by less drastic measures, such as the limiting instructions

given by the district court.”

       In this case, much like Baker, some of the text messages contain prejudicial and highly

inflammatory statements. While Defendant will have to answer for any statements he made, his

defense and freedom should not be anchored to the statements of the other defendants in text

message conversations he was not a part of. Like Baker, if Defendant is tried individually the

text messages in which he took no part and which are not relating back to him would not be

relevant. Furthermore, the risk of substantial prejudice from the spillover effect of these

messages that would otherwise not be relevant is too high to be cured by a limiting instruction

given by the trial court. This is especially true given the extremely serious and sensational

nature of the offenses charged.
Case: 4:18-cr-00975-CDP-JMB Doc. #: 68 Filed: 05/10/19 Page: 3 of 3 PageID #: 323



                                                     Respectfully submitted,

                                                     MILLIKAN WRIGHT, LLC


                                                     By:    /s/ Brian P. Millikan__________
                                                     Brian P. Millikan, #50900MO
                                                     12180 Old Big Bend Road
                                                     Kirkwood Missouri 63122
                                                     (314) 621-0622 (Telephone)
                                                     (866) 640-0289 (Telefacsimile)
                                                     bmillikan@millikanwright.com


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of May, 2019, a copy of the foregoing
DEFENDANT RANDY HAYS’ MEMORANDUM OF LAW IN SUPPORT OF HIS
MOTION FOR SEVERANCE was filed electronically with the Clerk of the Court in the
United States District Court, Eastern District of Missouri, Eastern Division and to be served by
the operation of the Court’s electronic filing system upon all attorneys of record.
                                                _/s/ Brian P. Millikan____
